                                                                                         2/11/2020

                                             THE CITY OF NEW YORK                                           LEO T. ERNST
                                                                                         Labor and Employment Law Division
JAMES E. JOHNSON                            LAW DEPARTMENT                                           Phone: (212) 356-2549
Corporation Counsel                             100 CHURCH STREET                                       Fax: (212) 356-2438
                                                NEW YORK, NY 10007                                Email: lernst@law.nyc.gov

                                                                     February 10, 2020
         By ECF
         Honorable Stewart D. Aaron
         United States Magistrate Judge
         Southern District of New York
         500 Pearl Street
         New York, New York 10007
                                      Re: Bento v. New York City Dep’t of Citywide Admin. Servs.
                                          19 Civ. 5003 (LTS) (SDA)
         Dear Judge Aaron:

                        I am an Assistant Corporation Counsel in the office of Georgia M. Pestana,
         Acting Corporation Counsel for the City of New York, attorney for defendant New York City
         Department of Citywide Administrative Services (“DCAS”) in the above-referenced action.
         Defendant respectfully submits this request to stay discovery and adjourn the Initial Pretrial
         Conference presently scheduled for February 19, 2020 sine dine, until defendant’s pending
         dispositive motion to dismiss the Complaint is decided. This is the parties’ first request for a
         stay of discovery, and second request for an adjournment of the conference. The adjournment
         does not affect any other scheduled dates. Plaintiff consents to these requests.

                        On August 23, 2019, defendant filed its motion to dismiss the complaint in its
         entirety (Dkt. Nos. 11-13). On September 4, 2019, defendant filed a letter with the Court
         requesting, with plaintiff’s consent, that the initial conference then-scheduled for September 19,
         2019, be adjourned until such time as defendant’s motion to dismiss is decided (Dkt. No. 14).
         On September 5, 2019, this Court granted the parties’ request, and adjourned the initial
         conference until February 19, 2020 (Dkt. No. 15). Defendant’s motion to dismiss is fully
         submitted and sub judice as of October 16, 2019.

                         The parties agree that judicial economy and efficiency will be best served by
         adjourning the conference and staying discovery until such time as defendant’s pending
         dispositive motion to dismiss is decided, given that, should defendant’s motion be successful,
         there will be no need for discovery in this case.

                       Accordingly, defendant, with plaintiff’s consent, respectfully requests that the
         Court adjourn the February 19, 2020 initial conference and stay discovery sine dine until such
         time as defendant’s pending motion to dismiss is decided.

                        Thank you for your consideration of this request.
HONORABLE STEWART D. AARON
United States Magistrate Judge
Bento v. New York City Dep’t of Citywide Admin. Servs.
19 Civ. 5003 (LTS) (SDA)
February 10, 2020
Page 2


                                                    Respectfully submitted,



                                                            /s/ Leo T. Ernst
                                                             Leo T. Ernst
                                                    Assistant Corporation Counsel
cc:     Ballon Stoll Bader & Nadler, P.C.
        (By ECF)




Application GRANTED IN PART. The Initial Pretrial Conference scheduled for February 19, 2020 is
adjourned until Tuesday, April 28, 2020 at 11:00 a.m. in Courtroom 11C. SO ORDERED.
Dated: February 11, 2020
